
	

114 S963 IS: Small Business Innovation Impact Act
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 963
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2015
			Ms. Hirono (for herself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To require the Chief Counsel for Advocacy of the Small Business Administration to submit a report
			 on small
			 business innovation.
	
	
		1.Short title
 This Act may be cited as the Small Business Innovation Impact Act.
		2.Report on small business innovation
 (a)DefinitionIn this section, the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632). (b)Small business administration reportNot later than 1 year after the date of enactment of this Act, the Chief Counsel for Advocacy of the Small Business Administration shall, using existing resources, submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report analyzing—
 (1)the investment of small business concerns in developing new and useful inventions and obtaining patents on those inventions;
 (2)the importance of university technology transfer to small business concerns; (3)the use of patent licensing arrangements by small business concerns;
 (4)the impact of patent ownership for small business concerns on attracting outside investment, creating new jobs, protecting against foreign infringing goods, and competing against larger businesses; and
 (5)the impact on small business concerns from patent-related demand letters and civil actions arising under title 35, United States Code, relating to patent infringement.
				
